Case:17-01255-TBM Doc#:74 Filed:07/10/20                    Entered:07/10/20 14:04:20 Page1 of 25



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

In re:                                            )
                                                  )
STEVEN W. BLOOM,                                  )       Case No. 17-11650-TBM
               Debtor.                            )
                                                  )       Chapter 11
______________________________________            )
                                                  )
GLENCOVE HOLDINGS, LLC,                           )       Adv. Proc. No. 17-1255 TBM
              Plaintiff,                          )
                                                  )
v.                                                )
                                                  )
STEVEN W. BLOOM,                                  )
               Defendant.                         )
                                                  )

                             DEFENDANT’S POST-TRIAL BRIEF


          Defendant Steven W. Bloom (“Mr. Bloom”), by and through his undersigned counsel,

 respectfully submits his Post-Trial Brief, and states as follows:

                                         INTRODUCTION

          From Monday, June 22, 2020 through Wednesday, June 24, 2020, the parties attended trial

 in the above referenced adversary proceeding brought by Plaintiff Glencove Holdings, LLC

 (“Plaintiff” or “Glencove”). After the three day trial, Glencove failed to prove the essential

 elements of its claims. In order to conclude that the laundry list of claims brought by Glencove are

 subject to non-dischargeability with respect to Mr. Bloom, individually, the Court must engage in

 the multiple legal fictions set forth below:

 1)      Glencove had the right to contractually bind itself into an agreement when it did not yet
         exist as a corporate entity under Colorado law, and the Agent Agreement was never
         assigned to Glencove;

 2)      Glencove somehow has the legal right to demand that Steve Bloom assume all obligations
         of Bloom Business Jets, a separate corporate entity, under the Agent Agreement, when the

                                                      1
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page2 of 25



       Agent Agreement specifically disclaims "agency", and refers to the duties as that of an
       "independent agent", creating serious questions as to whether there was ever a meeting of
       the minds in that regard;

 3)    The corporate entity Bloom Business Jets should be completely disregarded, and Steve
       Bloom individually should be found to have absorbed those legal responsibilities for all
       purposes;

 4)    Similarly, Steve Bloom, individually, should be held legally responsible for income
       generated by Big Horn Exploration, a separate entity under Colorado law;

 5)    The separate corporate entity Big Horn Exploration's existence should be disregarded, and
       any income it generated on the “front and end” the transaction should be legally imputed to
       Steve Bloom, individually;

 6)    Assuming the Agent Agreement is the single operative document giving rise to any duty,
       Glencove should be excused from being required to comply with the tort liability causes of
       action willingly disclaimed therein;

 7)    Steve Bloom, individually should be held to be the contractual obligor under the Aircraft
       Purchase Agreement, not Big Horn Exploration;

 8)    Glencove should be excused from bargaining away its tort liability remedies under the
       Aircraft Purchase Agreement;

 9)    Steve Bloom, individually should be held to be the contractual obligor under the Aircraft
       Management Agreement, not Bloom Business Jets;

 10)   Glencove should be excused from its initial breach of the Aircraft Management Agreement,
       and should be permitted to recover alleged damages when it remained in breach throughout
       the term of the Agreement, including when the agreement was terminated; and

 11)   Glencove should be excused from bargaining away its tort liability remedies under the
       Aircraft Management Agreement.

       This Post-Trial Brief also includes key statutory and case law authority upon which Mr. Bloom

 has relied upon in demonstrating Glencove’s failure to prove its claims.




                                                 2
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page3 of 25




 I.     PIERCING THE CORPORATE VEIL

        Glencove failed to meet its burden of proof at trial to establish that the corporate veil of

 Bloom Business Jets, LLC (“BBJ”) should be pierced. Absent meeting the high burden required to

 pierce, Mr. Bloom cannot be held individually liable for the actions of either BBJ or Big Horn

 Exploration, LLC (“Big Horn”). Glencove failed to present any evidence whatsoever to support

 the veil piercing required to disregard the separate corporate identities of BBJ and Big Horn.

        Colorado permits traditional piercing of the corporate veil, however, only under

 extraordinary circumstances. Connolly v. Englewood Post No. 322 VFW of the United States, Inc.

 (In re Phillips), 139 P. 3d 639, 641 (Colo. 2006). Individual liability is appropriate when the

 corporation is merely the alter ego of the shareholder, and the corporate structure is used to

 perpetuate a wrong. Id. at 644. In such extraordinary circumstances, the courts may ignore the

 independent existence of the business entity and pierce the corporate veil to achieve an equitable

 result. Id. (citations omitted).

        First, the court must inquire into whether the corporate entity is the alter ego of the

 shareholder. An alter ego relationship exists when the corporation is a “mere instrumentality for

 the transaction of the shareholders’ own affairs, and there is such unity of interest in ownership

 that the separate personalities of the corporation and the owners no longer exist. Id. Second, the

 court must determine whether justice requires recognizing the substance of the relationship

 between the shareholder and corporation over the form because the corporate fiction was “used to

 perpetuate a fraud or defeat a rightful claim.” Id. Only when the corporate form was used to shield

 a dominant shareholder’s improprieties may the veil be pierced. Id.




                                                  3
Case:17-01255-TBM Doc#:74 Filed:07/10/20                 Entered:07/10/20 14:04:20 Page4 of 25



       “Members and managers of limited liability companies are not liable under a judgment,

 decree, or order of a court, or in any other manner, for a debt, obligation, or liability of the limited

 liability company.” Colo. Rev. Stat. § 7-80-705. “In any case in which a party seeks to hold the

 members of a limited liability company personally responsible for the alleged improper actions of

 the limited liability company, the court shall apply the case law which interprets the conditions

 and circumstances under which the corporate veil of a corporation may be pierced under Colorado

 law.” Colo. Rev. Stat. § 7-80-107.

       As set forth at length herein, BBJ’s relationship with Mr. and Mrs. Pierce was that of an

 “independent agent”, and nothing in the Agreement created an “agency” relationship, all as

 explicitly disclaimed therein. See Ex. EC at 3. Under the common law of agency, an agent is liable

 on a contract entered on behalf of a principal only if the principal is not fully disclosed. In other

 words, an agent who negotiates a contract with a third party can be sued for breach of the contract

 unless the agent discloses both the fact that he or she is acting on behalf of a principal and the

 identity of the principal. If both the existence and identity of the agent’s principal are fully

 disclosed to the other party, the agent does not become a party to any contract which he

 negotiates. Water, Waste & Land, Inc. d/b/a Westec v. Lanham, 955 P. 2d 997, 1001 (Colo. 1998).

 Glencove is illicitly trying to make Mr. Bloom the contracting entity in the Agent Agreement,

 while at the same time trying to make itself the contracting entity despite the fact that it did not

 exist on the date the Agreement was entered into by the parties thereto.

       Here, BBJ fully disclosed Glencove’s identity to the seller, Big Horn. In fact, the Aircraft

 Purchase and Sale Agreement (the “Purchase Agreement”) entered into by and between Glencove

 and Big Horn conclusively illustrates BBJ’s full disclosure of the existence and identity of




                                                   4
Case:17-01255-TBM Doc#:74 Filed:07/10/20                Entered:07/10/20 14:04:20 Page5 of 25



 Glencove to Big Horn. See Ex. 24. Mr. Bloom is not a party to the Purchase Agreement. BBJ is

 also not a party to the Purchase Agreement.

       In dealing with Glencove, Mr. Bloom acted as BBJ’s representative at all times. In such

 capacity, BBJ behaved in accordance with the common law of agency and Colorado law. As a

 result, BBJ is not liable on the Purchase Agreement either, nor is Mr. Bloom. In any event, Mr.

 Bloom is not liable under the Purchase Agreement. For Glencove to hold Mr. Bloom liable,

 Glencove must first pierce BBJ’s corporate veil, something it wholly failed to do at trial.

 Furthermore, Glencove failed to present any evidence that the corporate veil of Big Horn should

 be pierced and thus extend liability to Mr. Bloom. Absent not only extraordinary proof of facts to

 support such a drastic outcome, Colorado law forbids Glencove from piercing the corporate veils

 of BBJ and Big Horn.

       Glencove failed to provide any evidence that it is a creditor of Mr. Bloom. Mr. Bloom never

 performed any services for Glencove. Mr. Bloom and Glencove are not parties to any written

 agreement. Mr. Bloom never dealt with Glencove in any capacity other than as the representative

 of BBJ and Big Horn. Glencove cannot point to any pre-petition judgment or liability on any

 claim against Mr. Bloom.

       Mr. Bloom’s actions pertaining to all three (3) operative agreements which are the subject

 of this adversary proceeding—the Agent Agreement, Purchase Agreement and Management

 Agreement—all satisfy the requirement that members and managers shall each discharge his or

 her duties to the LLC and exercise any rights consistently with the contractual obligation of good

 faith and fair dealing. See Colo. Rev. Stat. § 7-80-404(3).

       The contractual obligation of good faith and fair dealing is a basic tenet of contract law in

 Colorado. See Colo. Rev. Stat. § 7-80-108(2)(d). see also e.g., Cary v. United of Omaha Life

                                                  5
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page6 of 25



 Insurance Company, 68 P. 3d 462, 466 (Colo. 2003); Colorado law provides that every contract

 contains an implied duty of good faith and fair dealing in each party’s performance and

 enforcement. See Cary, 68 P. 3d at 466 (citing Wheeler v. Reese, 835 P. 2d 572, 578 (Colo. App.

 1992)).

       In Cary v. United of Omaha Life Insurance Company, the Colorado Supreme Court held

 that insurance contracts are not ordinary commercial contracts due to the special nature of the

 insurance contract and the relationship which exists between the insurer and the insured. 68 P. 3d

 462, 466. As such, an insurer’s breach of duty of good faith and fair dealing gives rise to a

 separate cause of action sounding in tort. See id. The Court further explained that only the insurer

 owes the duty of good faith to its insured; agents of the insurance company—even agents involved

 in claims process—do not owe a duty, since they do not have the requisite special relationship

 with the insured. See id; see, e.g., Martinez v. Lewis, 969 P. 2d 213, 214 (Colo. 1998) (declining

 to impose a duty of good faith on physicians performing independent medical examinations as

 part of the claims adjustment process); Gorab v. Equity General Agents, 661 P. 2d 1196, 1198

 (Colo. App. 1983) (rejecting an attempt to hold an insurance agent liable for breach of the duty of

 good faith by an insurance company).

       The exception to the privity requirement recognized in Travelers Ins. Co. v. Savio, 706 P.

 2d 1258 (Colo. 1985), requires a duty of good faith and fair dealing based on the “special nature”

 of the relationship that exists between the insured and his insurer. Even in the absence of any

 contractual relationship whatsoever between Glencove and Mr. Bloom, no “special relationship”

 exists between them regarding the Aircraft purchase transaction and subsequent Aircraft

 management. Furthermore, Mr. Bloom has the right under Colorado law to determine the




                                                 6
Case:17-01255-TBM Doc#:74 Filed:07/10/20                Entered:07/10/20 14:04:20 Page7 of 25



 standards by which the performance of the obligation is to be measured, if such standards are not

 unreasonable. See Colo. Rev. Stat. § 7-80-108(2)(d).

       The Court in Cary also held that the motivation of the insured when entering into an

 insurance contract differs from that of parties entering into an ordinary commercial contract. By

 obtaining insurance, an insured seeks to obtain some measure of financial security and protection

 against calamity, rather than to secure commercial advantage. See Cary, 68 P. 3d at 466 (emphasis

 added). In contrast, Glencove’s motivation for entering into the Agent Agreement with BBJ was

 to locate and purchase an aircraft acceptable in its sole discretion. See Ex. EC at 1. At no point

 was Glencove particularly financially vulnerable during the relevant time period pertaining to any

 of the three (3) operative agreements. The parties agreed the terms and conditions regarding the

 sale of the Aircraft would be mutually agreeable between Glencove and the seller of the airplane.

 (See Stipulations of Fact ¶ 36). Accordingly, the Aircraft purchase was an equitable transaction

 under which Glencove voluntarily and in its sole discretion decided to purchase the Aircraft.

       By no means was Glencove devoid of bargaining power during the purchase of the Aircraft.

 It is undisputed that during the course of the transaction, the strong-willed and demanding Ms.

 Pierce sent multiple emails, including one to Mr. Bloom demanding he “get it done” as well as an

 email to Martin Ormon instructing him to “do what it takes to make it happen,” despite the fact

 that she perjured herself with respect to these points during the course of her deposition (See

 Stipulations of Fact ¶ ¶ 20, 21; Ex. CF; Ex. 15). Ms. Pierce, a savvy entrepreneur possessing

 business acumen, was well-equipped to be involved in such a transaction. In quite an equitable

 fashion, on August 25, 2015, Glencove decided to purchase the Aircraft in its sole discretion and

 the sale was consummated, at Glencove’s behest, on September 29, 2015, well within the confines

 of what Glencove demanded with respect to the transaction. (See Stipulations of Fact ¶ 15).

                                                 7
Case:17-01255-TBM Doc#:74 Filed:07/10/20                Entered:07/10/20 14:04:20 Page8 of 25



         In typical commercial contracts, a breach of the duty of good faith and fair dealing merely

 results in damages for breach of contract, not independent tort liability. Cary, 68 P. 3d at 466

 (Colo. 2003)(emphasis added). Mr. Bloom’s duties and subsequent actions are distinguishable

 from Cary because no special relationship exception exists imposing a duty of good faith and fair

 dealing on Mr. Bloom even when there is no contractual privity between Mr. Bloom and

 Glencove. See Cary, 68 P. 3d 462. Accordingly, Mr. Bloom owed no duty to Glencove under any

 of the three (3) operative agreements, so Glencove is not entitled to the alleged damages based on

 the operative agreements. Moreover, Glencove’s claims against Mr. Bloom for tort liability also

 fail.

 II.     AGENT AGREEMENT

         Glencove asserts that it has standing to bring claims against Mr. Bloom because Mr. Bloom

 acted as its “buyer’s agent.” Glencove claims that as the “client”, Mr. Bloom intentionally

 misrepresented certain facts to it. However, Glencove never retained Mr. Bloom to act as a

 buyer’s agent, or in any capacity in connection with its purchase of the Aircraft.

         As set forth in the Stipulations of Fact, the Agent Agreement was entered into on August 6,

 2015, yet Glencove was not formed until the next day, on August 7, 2015. (See Stipulations of

 Fact ¶¶ 33, 34). Ms. Jennifer and Mr. Huw Pierce are the actual Buyers in the Agent Agreement.

 See Ex. EC. The Agent Agreement provides that, other than the Pierces, a buyer can also be an

 “assigned corporation”. Glencove Holdings, LLC is not referenced anywhere in the Agent

 Agreement. The Pierces admitted at trial that they never assigned the Agent Agreement to

 Glencove Holdings, LLC. The fact that the Pierces formed Glencove the following day provides

 no support whatsoever for the proposition the Agent Agreement was indeed assigned to Glencove

 no matter how many excuses Glencove offers the Court.

                                                  8
Case:17-01255-TBM Doc#:74 Filed:07/10/20                Entered:07/10/20 14:04:20 Page9 of 25



        Glencove’s formation documents also show Glencove was never a party to the Agent

 Agreement. See Ex. 6. Based on the parties’ Stipulations of Fact, trial testimony and exhibits,

 Glencove simply did not exist when the Pierces signed the Agent Agreement on August 6, 2015.

 Based on the undisputed facts, Glencove does not have standing to bring forth any claims

 stemming from the Agent Agreement. The only entities with whom Glencove did any business at

 all was Big Horn Exploration under the Purchase Agreement and BBJ under the Management

 Agreement.

        Nothing could be more apparent with Glencove’s false claims then its own allegations of

 standing in this proceeding. Glencove attempts to hide behind its corporate veil to sue Mr. Bloom,

 but asks this Court to wholly ignore BBJ’s and Big Horn’s corporate veils as a matter of

 convenience. Glencove serves no legitimate business purpose. It only serves to provide the

 Aircraft to the Pierces for their personal use. The fatal fallacy of Glencove’s argument is therefore

 completely obvious on its face.

 III.   INDUSTRY STANDARDS

        Pursuant to the Agent Agreement, BBJ was required to provide all services in a professional

 manner consistent with applicable industry standards. See Ex. EC at 1. However, the National

 Business Aviation Association’s (“NBAA”) Ethical Business Aviation Transactions Statement did

 not exist in 2015, nor was it even published until December 2017, long after Glencove purchased

 the Aircraft. Moreover, NBAA’s statement merely highlights best ethical practices for

 transactions in the business aviation industry as suggested by NBAA and encourages industry

 participants to conduct themselves in a manner that seeks to avoid even the appearance of

 improper behavior when engaging in business transactions. See Ex. CN. NBAA’s Statement is

 quite ambitious as these best practices are equally applicable to everyone in the industry

                                                  9
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page10 of 25



 representing a company or an individual in any transaction. Id. Based on the aspirational nature of

 the Statement, it is abundantly clear that NBAA’s statement lacks the requisite specificity

 associated with standards governing the professional manner in which services should be provided

 as set forth in the Agent Agreement.

       In practice, both experts agreed regarding IADA’s limited and exclusionary membership.

 Remarkably, Mr. Bloom’s expert Jason Zilberbrand even likened IADA to an exclusionary

 fraternity based on several exclusionary practices essentially barring membership for the majority

 of aircraft dealers, with virtually no minorities of any kind or nature presented within the ranks of

 IADA membership, as testified to by Glencove’s expert Johnny Foster. According to the IADA

 History (Ex. 84), IADA is a “worldwide association of more than 100 Aircraft Dealers, Brokers

 and business aviation product and service companies.” The IADA history further states, “[J]ust

 3% of all aircraft dealers have earned IADA Membership.” Id.

       In fact, IADA’s Code of Ethics states that all IADA members shall keep with the highest

 standards of business and professionalism in the field of aircraft resale. Ex. 84 at 2. As both

 experts testified at trial, IADA’s Code of Ethics only applies to IADA members. Based on the

 testimony of both experts, it is abundantly clear that any standards set forth by IADA simply do

 not apply to the overwhelming majority of aircraft dealers, brokers and companies in the business

 aircraft industry, and thus cannot under any circumstance purport to establish binding standards on

 aircraft brokers or dealers.

       Both experts agreed at trial there is nothing inherently wrong in conducting a back to back

 transaction. As demonstrated by Mr. Zilberbrand, BBJ and Mr. Bloom acted in accordance with

 the best practices at the time of Glencove’s purchase of the Aircraft. Further, Mr. Zilberbrand

 opined that BBJ, and thus Mr. Bloom, was limited by the express terms of the Agent Agreement

                                                 10
Case:17-01255-TBM Doc#:74 Filed:07/10/20                  Entered:07/10/20 14:04:20 Page11 of 25



 as to what, if any, information BBJ could share with the Pierces concerning the seller of the

 Aircraft. Mr. Zilberbrand opined that BBJ, and Mr. Bloom, acted in compliance with the Agent

 Agreement.

 IV.   VALID LIEN UNDER TEX. PROP. CODE § 70.301

       During closing argument, Glencove misled this Court as to the Texas Property Code.

 Glencove asserted a restrictive interpretation of Texas’ Property Code that only a person who

 stores, fuels, repairs, or maintains an aircraft has a lien on an aircraft. Such is not the case.

       Texas Property Code §70.301 provides as follows:

       LIEN:

        (a) A person who stores, fuels, repairs, or performs maintenance work on an aircraft has a
lien on the aircraft for:

                (1) the amount due under a contract for the storage, fuel, repairs, or maintenance
work; or
                (2) if no amount is specified by contract, the reasonable and usual compensation for
the storage, fuel, repairs, or maintenance work.

       (b) This subchapter applies to a contract for storage only if it is:

                (1) written; or
                (2) oral and provides for a storage period of at least 30 days.

       Texas Property Code Section 70.303 states:

       RECORDING OF LIEN: AIRCRAFT REGISTERED IN UNITED STATES.

        A holder of a lien under this subchapter may record the lien on the aircraft by filing with the
Federal Aviation Administration Aircraft Registry not later than the 180th day after the date of the
completion of the contractual storage period or the performance of the last repair or maintenance a
verified document in the form and manner required by applicable federal laws and
regulations that states:
        (1) the name, address, and telephone number of the holder of the lien under this subchapter;
        (2) the amount due for storage, fuel, repairs, or maintenance;
        (3) a complete description of the aircraft; and



                                                    11
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page12 of 25



       (4) the name and address of the owner of the aircraft and the number assigned the aircraft
 by the Federal Aviation Administration, if known.

       Indeed, it is well settled that the mechanic’s and materialman’s lien statutes of Texas should

 be liberally construed for the purpose of protecting laborers and materialmen. In re Curry, 407

 S.W. 3d 376, 381 (Tex.App.—Dallas 2013) (citing First Nat’l Bank v. Whirlpool Corp., 517 S.W.

 2d 262, 269 (Tex. 1974). Under the Texas Property Code, even a person providing management

 services relating to the aircraft, including maintenance, storage and leasing of the aircraft, upkeep

 of maintenance records and flight logs, acquisition of fuel, and coordination of pilot services. In re

 Curry, 407 S.W.3d 376 (Tex.App.—Dallas 2013).

       Given the prevailing case law in Texas, there is no limit as to who may actually record and

 file a lien against an aircraft. In fact, the only limitation on that right the situation where the

 aircraft owner did not request the services to be provided. Id. Accordingly, there is absolutely no

 indication that the legislature intended to exclude service providers like BBJ, as discussed above.

       A federal district court in the Eastern District of Virginia ruled that Section 70.301 does not

 create statutory liens in favor of credit card companies. Westwind Acquisition Co., LLC v.

 Universal Weather & Aviation, 668 F. Supp. 2d 749, 753 (E.D.Va. 2009). “Yet, defendant clearly

 did not provide any fuel or services for plaintiffs’ airplanes, and, indeed, it is not even in the

 business of doing so.” Id. (emphasis added). The right of the statutory lien created by Section

 70.301 belongs to the person or entity with whom the owner or operator of the aircraft contracts

 for the provision of storage, fuel repair, or maintenance services. Westwind, 668 F. Supp. 2d 749,

 753 (E.D.Va. 2009).

       Here, BBJ filed and recorded a lien against the Aircraft because the Pierces and Glencove

 failed to pay its bills. Under the Management Agreement, BBJ was tasked with providing an


                                                  12
Case:17-01255-TBM Doc#:74 Filed:07/10/20                Entered:07/10/20 14:04:20 Page13 of 25



 amazing array of fuel, repair, storage, and maintenance to the Aircraft during the course of

 managing it. The Aircraft required constant maintenance and upkeep, including hanger rent and

 fuel. Glencove was required to pay for these expenses, yet failed to do so, it illicitly placing that

 financial burden squarely upon BBJ.

       Accordingly, Glencove failed to live up to its financial obligations. The Pierces admitted at

 trial they breached the Management Agreement by failing to fund that agreement for a full 13

 days. This failure forced BBJ to expend its own funds on an aircraft that it did not own.

       Now, Glencove seeks damages against Mr. Bloom to remove the lien BBJ placed on the

 Aircraft. There is no dispute that the Aircraft continued to incur expenses during BBJ’s

 management. There is no dispute Glencove and the Pierces failed to pay all of those expenses.

 When Glencove asked for a reconciliation of the bills represented by the Lien, BBJ through Mr.

 Bloom and its employees strove to make the Pierces aware. However, the Pierces refused to

 believe the charges. Despite “living in Quickbooks” with their other businesses, the Pierces

 demanded different formats for their billing and different documentation on the expenses. BBJ did

 so even though its prior billing was more than adequate. After further review, BBJ voluntarily

 reduced the amount of the Lien, giving credit to Glencove for certain charges Glencove paid

 directly rather than through the Management Agreement. Glencove failed to tell or show BBJ that

 it had in fact direct-paid these expenses prior to the Lien.

       BBJ had a good faith basis to file its lien. It defies all logic to even suggest that Mr. Bloom

 should be individually liable for the amounts Glencove paid to remove the Lien when they

 admitted their breach of the Management Agreement. Glencove points to no basis in fact or in law

 in support of such a theory.



                                                   13
Case:17-01255-TBM Doc#:74 Filed:07/10/20                 Entered:07/10/20 14:04:20 Page14 of 25




V.     DISCHARGE CLAIMS

       The standard of proof for an action under Section 523(a) is the ordinary preponderance of

the evidence. Grogan v. Garner, 498 U.S. 279 (1991). The plaintiff bears the burden of proving all

of the elements of the Section 523(a) claims. Id. See also, Fowler Bros. v. Young, 91 F.3d 1367

(10th Cir. 1996), In re Smith, 472 B.R. 833 (Bankr.D.Colo. 2012)(Tallman, J.). “Exceptions to

discharge are to be narrowly construed, and because of the fresh start objectives of bankruptcy,

doubt is to be resolved in the debtor’s favor.” In re Sandoval, 541 F.3d 997, 1001 (10th Cir. 2008)

(quotation omitted).

       A.      FALSE REPRESENTATION, FALSE PRETENSES, OR ACTUAL FRAUD
               UNDER § 523(a)(2)(A)

       Glencove fails to prove its § 523(a)(2)(A) non-dischargeability claim against Mr. Bloom.

Section 523(a)(2)(A) excepts from discharge any debt for money, property, services, or an

extension, renewal, or refinancing of credit, to the extent obtained by false pretenses, a false

representation, or actual fraud, other than a statement respecting the debtor's or an insider's

financial condition. “Actual” means any fraud that involves moral turpitude or intentional wrong.

No single definition exists for fraud. Anything that counts as “fraud” and is done with wrongful

intent is “actual fraud”. Husky Intern. Electronics, Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016).

Glencove fails to prove Mr. Bloom’s actions constitute actual fraud.

       The elements required to prove a claim for false representation are: (1) the debtor made a

false representation; (2) the debtor made the representation with the intent to deceive the creditor;

(3) the creditor relied on the false representation; (4) the creditor’s reliance was justifiable; and (5)

the false representation resulted in damages to the creditor. Fowler Bros. v. Young, 91 F. 3d 1367,

1373 (10th Cir. 1996). Creditor must establish that it sustained a loss as proximate result of
                                                   14
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page15 of 25



materially false representations by debtor, i.e., causal relationship must exist between

misrepresentation and loss suffered. Glencove sustained no damages as a proximate result of Mr.

Bloom’s alleged misrepresentation.

       The facts admitted into evidence at trial establish that Big Horn was the Seller of the

Aircraft to Glencove, not Loretto Aviation, LLC (“Loretto”). Loretto sold the Aircraft to Big Horn

because, as both Mr. Ormon and Mr. Bloom testified, the Pierces lacked the financial ability to

obtain a loan for the required purchase price. Indeed, their debt to income ratio prior to the sale was

an outlandish 74%. They had only $37,000 of cash available for the purchase. It took a personal

favor and some financial wizardry by Mr. Ormon to complete the loan for the Pierces, which Ms.

Pierce essentially demanded be arranged.

       Big Horn negotiated its purchase price for the Aircraft separate and apart from Glencove or

the Pierces. Mr. Bloom testified, and Mr. Zilberbrand supported such facts, that doing a “back to

back” transaction was necessary to avoid the risk that the Pierces, and thus Glencove, could not

fulfill its commitments under the Purchase Agreement. Mr. Bloom testified, without objection, that

Big Horn and BBJ had the capacity to complete the purchase from Loretto if the Pierces and

Glencove failed. Given such facts, neither BBJ nor Mr. Bloom made any misrepresentations of

material fact to the Pierces or Glencove about the true purchase price. Both experts agreed that the

market value of the Aircraft was what a willing buyer would pay a willing seller. Here, if the

Pierces, and thus Glencove, were not willing to pay the purchase price, they could have walked

away. All of the risk would then be absorbed by Big Horn.

       Yet, the Pierces desperately wanted this Aircraft to support their ongoing pursuit of the

lavish lifestyles of the rich and famous. They had to beg Mr. Ormon to get a loan. Ms. Pierce wrote

to Martin Ormon, “As you know, I want this plane, so please do what it takes to make it happen.


                                                  15
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page16 of 25



Stip. Fact, #20. Ms. Pierce then instructed Mr. Bloom to “get it done” when it came to buying the

Aircraft. Id. #21. Glencove continues to own the Aircraft, using it to provide the Pierces the ability

to fly around the country for their personal enjoyment. Id. #23.

       The undisputed facts at trial show that BBJ, acting through Mr. Bloom, could not disclose

the pertinent facts relating to the actual seller of the Aircraft to the Pierces. Further, if Glencove

had actual concerns about the ultimate seller under the Purchase Agreement, Mr. Pierce was fully

aware and knowledgeable on how to look up aircraft records with the FAA. Indeed, Mr. Pierce did

“everything he could” to gain all of the necessary knowledge to buy and keep an airplane for his

and Ms. Pierce’s personal use.

       Moreover, the Pierces had other professionals assist them with the transaction. Only after

such review did the Pierces enter into the transaction to buy the Aircraft. As such, the Pierce’s, and

thus Glencove’s reliance, on any statements made by BBJ through Mr. Bloom, are not justified

under the circumstances.

       The economic loss rule bars Plaintiff’s claims for fraudulent concealment and inducement

because such claims do not arise out of tort under circumstances where the duties of the parties are

established by contract, as set forth in the section above on Plaintiff’s fraud claims. The economic

loss rule provides that “a party suffering only economic loss from the breach of an express or

implied contractual duty may not assert a tort claim for such a breach absent an independent duty

of care under tort law.” Town of Alma v. AZCO Constr., Inc., 10 P.3d 1256, 1264 (Colo. 2000).

Fraud and misrepresentation claims are dependent on contract duties and are, thus, barred by the

economic loss rule. Former TCHR, LLC v. First Hand Mgmt. LLC, 317 P. 3d 1226, 1229

(Colo.App. 2012).




                                                 16
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page17 of 25



          The key to determining whether the economic loss rule bars a tort claim is determining the

source of the duty that forms the basis of the action. Top Rail Ranch Estates, LLC v. Walker, 2014

COA 9, ¶ 31, 327 P.3d 321, 328 (citation omitted). In making this determination, three factors are

considered: 1) whether the relief sought in the tort claim is the same as the contractual relief; 2)

whether there is a recognized common law duty in tort; and 3) whether the tort duty differs in any

way from the contractual duty. Id. (citing BRW, Inc. v. Dufficy & Sons, Inc., 99 P. 3d 66, 74 (Colo.

2004)).

          Glencove’s damages alleged under § 523(a)(2)(A) arise under the three operative

agreements in this case. In its Complaint, Glencove seeks recovery of BBJ’s Commission under the

Agent Agreement, Overpayments under the Aircraft Purchase Agreement and Management

Payments. Docket No. 1, Complaint, pp. 8-9. Glencove also alleges damages for interest, attorneys’

fees, costs and expenses. Such damages constitute contractual relief pursuant to the Management

Agreement. Thus, the relief sought by Glencove in the tort claim is the same as the contractual

relief.

          While there is a recognized common law duty in tort to refrain from deliberate concealment

or misrepresentation of material facts, it has been determined that not all fraud claims arise

independently of contractual duties. The common law duties to refrain from fraud and to disclose

material facts are subsumed within the implied covenant of good faith and fair dealing. Top Rail

Ranch Estates, LLC, 327 P.3d at 328 (citation omitted). The implied covenant of good faith and

fair dealing is an implied contractual duty that bars tort claims under the economic loss rule. Id.

(citing Jorgensen v. Colo. Rural Props., LLC, 226 P. 3d 1255,1259 n.3 (Colo. App. 2010)). Tort

duties to refrain from fraudulent concealment or misrepresentation do not differ from the implied

covenant of good faith and fair dealing. Id. (citing Hamon Contractors, Inc. v. Carter & Burgess,


                                                  17
Case:17-01255-TBM Doc#:74 Filed:07/10/20              Entered:07/10/20 14:04:20 Page18 of 25



Inc., 229 P. 3d 282, 293 (Colo. App. 2009)). The common law tort duty does not differ from BBJ’s

contractual duties based on the implied covenant of good faith and fair dealing. In essence,

Glencove’s tort claims are just pale duplicates of its contract based claims. Moreover, Glencove

has yet to identify any damages that were not directly related to its purchase of the Aircraft, with

Mr. Pierce testifying at trial that virtually every penny of damages claimed by Glencove is directly

related to the Aircraft. Since Glencove has asserted breach of contract claims against BBJ, it cannot

bring independent claims for fraud when the facts and circumstances arise out of a contract.


       B.      WILLFUL AND MALICIOUS INJURY UNDER § 523(a)(6)

       Glencove’s non-dischargeability claim under § 523(a)(6) also fails for its lack of proof.

Glencove was required to establish that the acts in question were both willful and malicious.

Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998)). The Tenth Circuit has interpreted the phrase

“willful and malicious injury” as requiring proof of two distinct elements-that the injury was both

“willful” and “malicious.” Mitsubishi Motors Credit of Am., Inc. v. Longley (In re Longley), 235

B.R. 651, 654 (10th Cir. BAP 1999). Plaintiff has the burden of proof to establish that the debt is

nondischargeable by a preponderance of the evidence. In re Longley, 235 B.R. at 655 (citation

omitted). Failure of a creditor to establish either willfulness or malice renders the debt

dischargeable. Id. (citing Farmers Ins. Group v. Compos (In re Compos), 768 F. 2d 1155 (10th Cir.

1985). The standard of proof for a Section 523(a)(6) claim is clear and convincing evidence. In re

Irvin, 31 B.R. 251, 257 (Bankr. D. Colo. 1983). Glencove has failed to meet its burden of proof at

trial. Glencove failed to establish any element of this claim. Indeed, there was no evidence that Mr.

Bloom deliberately caused an intentional injury to Glencove. It is axiomatic that debts resulting

from recklessness or negligence do not fall within § 523(a)(6).



                                                 18
Case:17-01255-TBM Doc#:74 Filed:07/10/20                 Entered:07/10/20 14:04:20 Page19 of 25



               “In the case of Kawaauhau v. Geiger, the Supreme Court of the United States
       addressed the term "willful" as it is used in § 523(a)(6). 523 U.S. 57, 118 S.Ct 974, 975,
       977, 140 L.Ed.2d 90, 92 (1998). The specific factual question presented to the Court was
       whether a medical malpractice suit brought on the grounds of negligence met the "willful"
       standard of § 523(a)(6), a question which had divided the circuit courts. In looking to the
       language of the statute, the Supreme Court answered the question in the negative, stating,
       "[t]he word ‘willful’ in[§ 523](a)(6) modifies the word ‘injury,’ indicating that
       nondischargeability takes a deliberate or intentional injury, not merely a deliberate or
       intentional act that leads to injury.” 118 S.Ct at 977. In making this statement, the Court
       was careful to note that the "(a)(6) formulation triggers in the lawyer's mind the category
       ‘intentional torts,’ as distinguished from negligent or reckless torts." Id. U.S. at 61-62, S.Ct.
       at 977.”

In re Martin, 321 B.R. 437, 441 (Bankr. N.D. Ohio 2004)

       Further, mere breach of contract, without more, is not a willful and malicious injury. Dorr

& Associates v. Pasek (In re Pasek), 129 B.R. 247, 252 (Bankr.D.Wyo.1991), aff’d, 983 F.2d 1524

(10th Cir.1993).


               1.      Willful Conduct

       A debtor must desire to cause the consequences of his act or believe that the consequences

are substantially certain to result from it. The word ‘willful’ means ‘deliberate or intentional’; a

deliberate and intentional act which necessarily leads to injury. Id. An examination of the terms

“deliberate or intentional” reflects its definition to mean “done with the will or intentionally, and

not inadvertently or negligently . . . . Intent to do the wrongful act is sufficient and that constitutes

the willful part of the act . . . .” In re Irvin, 31 B.R. 251, 258 (Bankr. D. Colo. 1983).


               2.      Malicious Injury

       The Court must conduct a subjective test to determine what the debtor knew or intended

with respect to the consequences of his actions (“wrongful intent”). Wrongful intent may be

established by direct evidence of specific intent to harm a creditor or the creditor’s property.

Wrongful intent may also be established by indirect evidence of both the debtor’s knowledge of the

                                                   19
Case:17-01255-TBM Doc#:74 Filed:07/10/20              Entered:07/10/20 14:04:20 Page20 of 25



creditor’s rights and the debtor’s knowledge that the conduct will cause particularized injury.

“Malice” means an act which is “wrongful and without just cause or excuse, even in the absence of

personal hatred, spite or ill-will.” Id.

        In Bombardier Capital, Inc. v. Tinkler, 311 B.R. 869, 884 (Bankr. D. Colo. 2004), a debtor

was held liable for the tort of conversion under Colorado law based on the creditor’s rights under

Colo. Rev. Stat. § 4-9-609. A debtor can be held liable for a wrongful act, however, when there is

no evidence that debtor intended to harm the creditor, then the nondischargeability claim fails. The

Tinkler malice test consists of the following requirements: 1) the act is wrongful, in violation of a

legal duty and unjustly infringes on another’s right; 2) the act is intentional; and 3) the act is

without just cause or excuse. Tinkler, 311 B.R. at 884 (Bankr. D. Colo. 2004).

        Mr. Bloom in no way infringed on Glencove’s rights. Likewise, Mr. Bloom did not injury

Glencove or its property. Glencove had no right whatsoever to pay less than what it did for the

Aircraft, nor was Big Horn under any obligation of any kind or nature to demand less money in

selling the aircraft to Glencove. BBJ, through Mr. Bloom, identified an aircraft that met the Pierces

specifications, including number of seats and required flight distance. Further, BBJ arranged for

Glencove to have the opportunity to purchase the Aircraft within Glencove’s desired and stated

price range. Glencove voluntarily entered into an agreement with Big Horn to purchase the Aircraft

for that price.

        Glencove could have elected to not enter into the Purchase Agreement. Glencove could

have let the Agent Agreement expire. It could have terminated its arrangement with BBJ. The

Pierces had a prior broker willing to assist them. Mr. Pierce let that contract expire. Clearly, the

Pierces and Glencove had an abundance of choices and knowledge before entering into the

transaction. Glencove cannot point to any case law whatsoever that gives them the ability to pay


                                                 20
Case:17-01255-TBM Doc#:74 Filed:07/10/20                 Entered:07/10/20 14:04:20 Page21 of 25



less for the Aircraft. Indeed, it took a serious amount of financial wrangling by Mr. Ormon just for

the Pierces to obtain the required loan. And of course, the Pierces sued Mr. Ormon for that conduct

as well.

       Unless a debtor’s breach of contract is accompanied by malicious and willful tortious

conduct, it is dischargeable. Commercial Bank v. Breedlove (In re Breedlove), Nos. 04-11096-R,

04-1116-R, 2007 Bankr. LEXIS 2358, at *5-6 (Bankr. N.D. Okla. July 9, 2007). The law will only

imply malice if a person of reasonable intelligence knows that the act in question is contrary to

commonly accepted standards of conduct. In re Irvin, 31 B.R. 251, 258. The law will also imply

malice when there is proof that the debtor either intended the resulting injury or intentionally took

action that was substantially certain to cause the injury. Id.

       Here, as Mr. Zilberbrand opined, BBJ and Mr. Bloom acted within the commonly accepted

standards of conduct for aircraft broker professionals at the time. As set forth above, the code of

ethics Glencove’s expert used did not exist at the time of the transaction. But for the actions of BBJ

through Mr. Bloom and Mr. Ormon, there was simply no way the Pierces or Glencove could ever

close on the purchase of such an aircraft as the one subject of the Purchase Agreement.


 VI.   DAMAGES

       The falsity of Glencove’s arguments under Section 523(a)(6) is belied by their own actions.

Glencove still owns and the Pierces still use the Aircraft today. They still make payments on the

loan Mr. Ormon obtained for them. They have wholly failed to show that they have mitigated any

of their damages. Rather, they continue to engage in scorched earth litigation in an effort to prove a

conspiracy where none is found, complaining to no less than the Federal Bureau of Investigation,

the Internal Revenue Service, the Colorado State Bar, and others, all as testified to during trial by

Huw Pierce.

                                                   21
Case:17-01255-TBM Doc#:74 Filed:07/10/20               Entered:07/10/20 14:04:20 Page22 of 25



       As the Colorado Supreme Court held in Fair v. Red Lion Inn, 943 P.2d 431 (Colo. 1997), a

party seeking damages has “‘has the duty to take such steps as are reasonable under the

circumstances in order to mitigate or minimize the damages sustained.’” Id. at 437 quoting Ballow

v. PHICO Ins. Co., 878 P.2d 672, 680 (Colo.1994) (citing Tull v. Gundersons, Inc., 709 P.2d 940,

946 (Colo.1985)); Technical Computer Servs., Inc. v. Buckley, 844 P.2d 1249, 1255

(Colo.App.1992). “This means that the plaintiff may not recover damages for injuries which he or

she reasonably might have avoided.” Ballow, 878 P.2d at 680.

       The defense of failure to mitigate damages is satisfied when the injured party fails to take

reasonable steps to minimize the resulting damages. Fair v. Red Lion Inn, 943 P.2d at 437 citing

Burt v. Beautiful Savior Lutheran Church, 809 P.2d 1064, 1068 (Colo.App.1990); see also Berger

v. Security Pac. Info. Sys., Inc., 795 P.2d 1380, 1385 (Colo.App.1990).

       Here, Glencove failed to introduce any evidence whatsoever on their non-existent

mitigation efforts. Yet, Glencove did not sell the Aircraft. Glencove could have cut its losses and

found a cheaper aircraft. Instead, Glencove continues to reap the benefit of BBJ’s actions through

Mr. Bloom. Glencove is therefor equitably estopped from seeking any damages. Comm. For Better

Health Care for All Colo. Citizens v. Meyer, 830 P. 2d 884, 891 (Colo. 1992); Kruse v. Town of

Castle Rock, 192 P. 3d 591, 603 (Colo. App. 2008).

       Glencove did not refinance the loan. Glencove did not seek any refinancing of the loan Mr.

Ormon called in a favor to obtain. Glencove did nothing. Yet, they seek damages for a loan

origination fee and additional interest on a plane they still appreciate all the benefits of. Comm. for

Better Health Care for All Colo. Citizens v. Meyer, 830 P.2d at 891.

       Glencove seeks attorneys’ fees of almost $500,000 as an item of damage against Mr.

Bloom. There is no law, nor any agreement between Glencove and Mr. Bloom, that permits



                                                  22
Case:17-01255-TBM Doc#:74 Filed:07/10/20                Entered:07/10/20 14:04:20 Page23 of 25



attorneys’ fees. “In the absence of an express statute, court rule, or private contract to the contrary,

attorney fees generally are not recoverable by the prevailing party in a contract or tort action.”

Allstate Ins. Co. v. Huizar, 52 P. 3d 816, 818 (Colo. 2002). In and of itself, the mere request for

such an extraordinary amount of attorneys’ fees is exceedingly arrogant on its face in this adversary

proceeding. Such enormous attorneys’ fees show the extent of Glencove’s and the Pierce’s

unmitigated and ongoing vengeance. By continuing to seek such damages, Glencove proves the

fatal fallacy of its claims.

 VII. CONCLUSION

        For the foregoing reasons and authorities, Mr. Bloom respectfully requests this Court to

enter an Order denying Glencove’s Complaint and overruling and striking Glencove’s Proof of

Claim filed in this case. Mr. Bloom further requests this Court to enter an Order declaring any

debts owed by Mr. Bloom to Glencove are dischargeable and thereafter dismissing Glencove’s

Complaint.

 Dated this 10th day of July 2020.

                                              BUECHLER LAW OFFICE, L.L.C.

                                              By: /s/K. Jamie Buechler
                                                     K. Jamie Buechler, #30906
                                                     999 18th Street, Suite 1230-S
                                                     Denver, CO 80202
                                                     Tele: 720-381-0045
                                                     Fax: 720-381-0382
                                                     Email: Jamie@Kjblawoffice.com




                                                  23
Case:17-01255-TBM Doc#:74 Filed:07/10/20   Entered:07/10/20 14:04:20 Page24 of 25




                                   COATS & EVANS, P.C.

                                   By: /s/Gary L. Evans
                                          Gary Linn Evans
                                          State Bar No. 00795338
                                          Email: evans@texasaviationlaw.com
                                          George Andrew Coats
                                          State Bar No. 00783846
                                          Email: coats@texasaviationlaw.com
                                          Post Office Box 130246
                                          The Woodlands, Texas 77393-0246
                                          Telephone: (281) 367-7732
                                          Facsimile: (281) 367-8003

                                   ATTORNEYS FOR DEFENDANT
                                   STEVEN W. BLOOM




                                      24
Case:17-01255-TBM Doc#:74 Filed:07/10/20          Entered:07/10/20 14:04:20 Page25 of 25




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on July 10, 2020, the foregoing Defendant’s Post-Trial
Brief was filed with the Court, and served upon the counsel named below, via CM/ECF, in
accordance with L.B.R. 9070-1:

R. Edward Perkins
SHEEHY, WARE & PAPPAS, P.C.
909 Fannin Street, Suite 2500
Houston, Texas 77010
Email: eperkins@sheehyware.com

Adam L. Hirsch
Mark C. Willis
KUTAK ROCK, LLP
1801 California Street, Suite 3000
Denver, CO 80202-2626
Email: adam.hisch@kutakrock.com
       mark.willis@kutakrock.com


                                                              /s/ Sharon E. Fox
                                                        For Buechler Law Office, L.L.C.




                                             25
